ICJ_032_PassageIndianTerritory_PRT_IND_1958-11-06_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
RIGHT OF PASSAGE OVER

INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF NOVEMBER 6th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU
DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 6 NOVEMBRE 1958
This Order should be cited as follows:

“Case concerning Right of Passage over Indian Territory,
Order of November 6th, 1958 : I.C.]. Reports 1958, p. 52.”

La présente ordonnance doit étre citée comme suit:

« Affaire du droit de passage sur territoire indien,
Ordonnance du 6 novembre 1958 : C. I. J. Recueil 1958, D. 52.»

 

Sales number 199
N° de vente :

 

 

 
52

INTERNATIONAL COURT OF JUSTICE
8
November 6th
General List:
No.
° YEAR 1958

November 6th, 1958

CASE CONCERNING
RIGHT OF PASSAGE OVER

INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
Judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGON, KOJEVNIKOV, Sir Hersch LAUTERPACHT,
MORENO QUINTANA, CORDOVA, WELLINGTON Koo, SPI-
ROPOULOS, Sir Percy SPENDER; Registrar LOPEZ OLIVAN.

The International Court of Justice,
composed as above,

after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court, .

Makes the following Order:

Having regard to the Order of August 28th, 1958, whereby the
time-limit for the filing of the Rejoinder of the Government of
India was extended to November 25th, 1958;

4
53 RIGHT OF PASSAGE OVER INDIAN TERRITORY (ORDER 6 XI 58)

Whereas, by a letter dated October 31st, 1958, the Agent for the
Government of India requested that the time-limit for the filing
of the Rejoinder be extended to January 25th, 1959;

THE Court,
Having ascertained the views of the Parties,

Decides to extend the time-limit for the filing of the Rejoinder
of the Government of India to January 26th, 1950.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this sixth day of November,
one thousand nine hundred and fifty-eight, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Portuguese Republic and
the Government of the Republic of India, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) J. LOPEZ OLIVAN,
Registrar.
